Citation Nr: 1700988	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) as a procedural consequence of an appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2007 rating decision, the RO granted an evaluation of 30 percent for headaches, effective May 24, 2007, but denied a compensable evaluation for the disability prior to May 24, 2007.  The Veteran continued her appeal of these evaluations to the Board.

In August 2011, the Board found the issue of TDIU to have been raised as part of the claim for increased evaluations for migraine headaches.  The Board remanded the claim for TDIU, as well as the claim for increased evaluations for migraine headaches (greater than 30 percent from May 24, 2007, and greater than zero percent prior to May 24, 2007) for further development.  

In September 2015, the Board granted a 50 percent evaluation for migraine headaches from October 28, 2006.  The Board again remanded the claim for TDIU for further development, to include obtaining new medical examinations addressing the functional impairment caused by all of the Veteran's service connected disabilities.  In addition, the RO was asked to provide the Veteran with a TDIU claim for her to complete, to clarify the date and reasons for her retirement.  

Unfortunately, remand is again required prior to the adjudication of the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The medical evidence now of record describes the Veteran's migraine headache disorder in fluctuation.  The severity of the disability is demonstrated by the 50 percent evaluation assigned by the Board in its September 2015 decision-the highest evaluation offered by the criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Nonetheless, the essential question before the Board here is whether or not the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (2016).

The March 2016 report of VA examination for headaches reflects a finding that the Veteran's migraine headache disorder impacts the Veteran's employability in the form of excessive absenteeism during severe episodes.  And, while the examiner opined specifically that it was less likely that the headaches alone would preclude gainful employment, the rationale was based in part on the observation that the headache disability was in fluctuation.  Specifically, the examiner stated that the Veteran's health care providers had changed her prescribed medications in response to the Veteran's reports of increased anxiety and headaches following the diagnosis of an aneurysm.  At the time of examination, the examiner explained, the Veteran's health care providers were still adjusting her prescribed medications to achieve better control over her headaches, and that it was expected her functional impairment would improve (see C&P Exam, "DBQ NEURO HAs" pp. 3-4).

The Board notes that such stability in the Veteran's migraine headache disorder had clearly not been achieved at the time of this examination.  Therefore this opinion cannot be probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Moreover, this opinion does not address the totality of the time period under appeal.  

The Board observes that the Veteran does not have one service-connected disability rated at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  She currently has a combined disability rating of 60 percent, with special monthly compensation under 38 U.S.C.A. § 1114, subsection (k); 38 C.F.R. § 3.350(a) for loss of a creative organ.  As such, the criteria for a schedular TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, given the evidence of record suggesting unemployability (see recent complaints of worsening headaches and changes in medication without apparent mention of increased anxiety in CAPRI records received February 5, 2016, pp. 92-5 and, generally, the medication listings throughout; see also VA Examination, "VAX: Neuro," received April 29, 2009, p. 3; VA Examination, "VAX HAs," received May 29, 2013, p. 3-4), the Board remands the claim for entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).

The Court held in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, the TDIU claim must be remanded for the AOJ to do so.

As an aside, the Board wishes to observe that the RO attempted to clarify the Veteran's employment status by sending the Veteran a TDIU claim form to complete and return.  The Veteran has not yet returned the completed claim form.  But it may be that she was then in the midst of diagnosis of and treatment for her aneurysm.  Under the circumstances, the Board finds she should be given another opportunity to respond. 

Accordingly, the case is REMANDED for the following action:

1.  Again provide the Veteran and her representative with a TDIU claim and request that it be fully filled out and returned.  If necessary, ask the Veteran's representative for assistance.

2.  Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service. 

3.  Undertake any appropriate development and readjudicate the issue of entitlement to a TDIU on an extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




